Gilfillan, C. J.
Two prisoners, coxxfined in the couxxty jail of Bice couxxty upon a criminal charge, having escaped, the sheriff of the county offered a reward for their recapture. They were recaptured aixd delivered to the sheriff by the plaintiff, who brings this action against the county to recover the reward. It was admitted by the defexxdant, on the trial, that if the sheriff could, under any circumstances, ■offer a reward for the apprehension of a felon, bixxdixxg upon the public, the offer iix this case was right axxd proper, axxd reasonable in amount.
The sole questioxx ixx the case is, caxx a sheriff bixxd his couxxty by an offer of a reward for the arrest of persons, charged with criminal offences, escapixxg from his custody?
*74No such authority, either express or implied, is to befo und in the statute. At common law the powers and authority of a sheriff were much more extensive than they are now. But no decision or text-book is cited, and we think none can be found, which even hints at any power in the sheriff to bind -either his county or the crown by the offer of a reward for the apprehension of criminals. It was his duty, and he had authority, to pursue and take all traitors, murderers, felons, and other misdoers, and commit them to jail for safe custody, and for this purpose he might command all the .people of his county to attend him. No-other means for the performance of his duty in arresting criminals seem to have been placed at his disposal except the posse comitatus. As the power to bind the county by such an offer is not to be found in the statute nor the common law, it does not exist.
Judgment reversed.